Per Curiam:

This is an action for malicious prosecution and false imprisonment. The appellant-plaintiff Baltazar Silva was placed in jail in Guymon, Oklahoma, for three to four hours on June 3, 1968, pursuant to a criminal complaint signed by appellee-defendant Bob Lewis. The complaint charged appellant with unlawful concealment of mortgaged property. The charge was dismissed and appellant thereafter filed civil suit against the appellees. The jury found in favor of the appellees and against the appellant. Silva now appeals, citing trial errors for reversal.
Appellant’s first two points allege the trial court erred in refusing to give plaintiff’s requested instructions pertaining to malicious prosecution. The instructions given were those contained in Pattern Instructions for Kansas, specifically PIK 14.30, 14.31, 14.32, 14.33, 14.34 and 3.04. The PIK instructions given fully covered the subject of malicious prosecution in a clear and concise manner. Plaintiff’s requested instructions were argumentative in nature and slanted toward plaintiff’s theory of the case. They were properly refused by the court.
The appellant also alleges the court erred in refusing to submit his case to the jury on the theory of false imprisonment in addition to the theory of malicious prosecution. Under the peculiar facts and circumstances of this case we find no error in the ruling of the trial court.
Finally, appellant argues the trial court erred in refusing to give plaintiff’s special questions submitted pursuant to K. S. A. 60-249 (b). The submission of special questions rests within the sound *349discretion of the trial court and we find no abuse of discretion here. (Thompson v. Norman, 198 Kan. 436, 446, 424 P. 2d 593.)
The judgment is affirmed.